UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7894



JOSEPH ANTHONY COMAGER,

                                           Petitioner - Appellant,

         versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Chief District
Judge. (CA-95-2564-2-12AJ)


Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Anthony Comager, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997), and denying his motion for reconsideration. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.
Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Comager v. South
Carolina, No. CA-95-2564-2-12AJ (D.S.C. Sept. 30 and Nov. 8, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2